SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1151
CA 14-00591
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
METLIFE INSURANCE COMPANY,
PETITIONER-APPELLANT,

                      AND                                           ORDER

CHRISTINA COLOSIMO, RESPONDENT-RESPONDENT.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ROBERT E. SCOTT OF COUNSEL),
FOR PETITIONER-APPELLANT.

WILLIAM K. MATTAR, P.C., WILLIAMSVILLE (CHERYL M. REED OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered December 18, 2013 in a proceeding pursuant to CPLR
article 75. The order, among other things, granted respondent’s cross
motion to confirm an arbitration award.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court